



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.R.A., 2018 ONCA 388

DATE: 20180419

DOCKET: C63952

Benotto, Roberts and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.R.A.

Appellant

Gerri Wiebe, for the appellant

Kevin Rawluk, for the respondent

Heard and released orally: April 16, 2018

On appeal from the conviction entered on December 8, 2016
    by Justice Terrence A. Platana of the Superior Court of Justice, sitting
    without a jury.

REASONS FOR DECISION

[1]

The appellant
    appeals from a conviction for sexual assault for which he received a sentence
    of four years imprisonment. In her able submissions, Ms. Wiebe challenges the
    trial judges credibility findings in relation to the complainants evidence.
    Ms. Wiebe points to two inconsistencies in relation to statements the
    complainant made to a sexual assault nurse.

[2]

We do not agree
    that these two prior statements were material inconsistencies. Nevertheless, in
    our view, the trial judge was alive to them and addressed them in an adequate
    manner. While more could have been said about these inconsistencies, as well as
    others that arose in the complainants evidence, we are satisfied that these
    were dealt with sufficiently.

[3]

The appellant
    also argues that the trial judge failed to give proper consideration to the
    defence theory and the evidence said to support it. We disagree. The trial
    judge specifically addressed the theory of the defence and some of the evidence
    purported to support it. His failure to enumerate all of the points itemized by
    counsel in her closing submissions does not, in this case, amount to error. The
    trial judges decision was explicitly based on the evidence as a whole. We are
    not persuaded that the trial judge failed to give fair consideration to the
    defence theory and the supporting evidence in his analysis.

[4]

Lastly, the
    trial judges credibility findings are entitled to deference. We can see no
    error that would warrant appellate intervention.

[5]

The appeal is
    dismissed.

M.L.
    Benotto J.A.

L.B.
    Roberts J.A.

Gary
    Trotter J.A.


